Title: From Benjamin Franklin to the Comtesse d’Houdetot, 21 September 1781
From: Franklin, Benjamin
To: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’


Passy Sept. 21. 1781.
It has been a great Mortification to me that I have not been able this last Summer to pay my Respects to my Respectable and dear Friend at Sanois. The Journey has been often talk’d of among us at Madam Helvetius’s, but some obstruction or other has always interfer’d and occasion’d it to be delay’d: I have from time to time enquired concerning your Welfare, and had the Pleasure of learning that it continues. I do not recollect to have as yet seen or heard any thing of Mr. Crevecœur. It will be a Pleasure to me if by any thing in my Power to do for him, I shall have an Opportunity of showing my Regard for your Recommendation. I have indeed lately received two Letters from Caen in Normandy written by a French Gentleman, who acquaints me that he has lived 27. Years in America, and who calls himself St. Jean, in which Letters he refers me to you for his Character. Please to inform if it is the same Person you mention, but under a different Name; And if it is another I shall be glad to know your Opinion of him.— With great & sincere Esteem & affection, I have the honour to be, dear Madam, Your &c.
La Lettre cy dessus a été envoyée en François.Made la Comtesse d’oubetot.
